 1   ADAM PAUL LAXALT
       Attorney General
 2   Heidi Parry Stern (Bar. No. 8873)
       Chief Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101-1068
 5   (702) 486-3594 (phone)
     (702) 486-2377 (fax)
 6   hstern@ag.nv.gov
 7   Attorneys for Respondents
 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   JULIUS BRADFORD,                                   Case No. 2:13-cv-01784-RFB-GWF
11                 Petitioner,                           MOTION FOR EXTENSION OF TIME TO
                                                          FILE ANSWER TO SECOND AMENDED
12   vs.                                                PETITION FOR WRIT OF HABEAS CORPUS
13   WILLIAM GITTERE, et al.                                               (ECF NO. 67)
14                 Respondents.                                         (THIRD REQUEST)
15

16

17          Respondents hereby request an extension of time of 90 days, up to and including February 7,
18   2019, within which to file their answer to Petitioner Julius Bradford’s Second Amended Petition for Writ
19   of Habeas Corpus. ECF No. 67. The current due date to file the answer is November 9, 2018. This motion
20   is supported by the attached declaration of undersigned counsel.
21          Respectfully submitted: November 9, 2018.
22                                                       ADAM PAUL LAXALT
                                                         Attorney General
23

24                                                       By: /s/ Heidi Parry Stern
                                                            Heidi Parry Stern
25                                                          Chief Deputy Attorney General
26

27

28


                                                   Page 1 of 3
 1                               DECLARATION OF HEIDI PARRY STERN
 2   STATE OF NEVADA )
                     ) ss:
 3   COUNTY OF CLARK )
 4          I, HEIDI PARRY STERN, being first duly sworn under oath, depose and state as follows:

 5          1.      I am an attorney licensed to practice law in the State of Nevada; qualified and admitted to

 6   practice before this Court; employed as a Chief Deputy Attorney General in the Office of the Nevada

 7   Attorney General; and pursuant to this employment, I have been assigned to represent Respondents in

 8   Julius Bradford v. Timothy Filson, et al., 2:13-cv-01784-RFB-GWF, and as such, have personal

 9   knowledge of the matters contained herein.

10          2.      This extension is necessary due to my preparation for oral argument in the Ninth Circuit

11   in Robert Jones v. Jack Palmer, et al., Case No. 17-15575, which took place on October 9, 2018, and

12   Alquandre H. Turner v. Renee Baker, Warden, et al., Case No. 17-72044, which will be taking place on

13   November 16, 2018.

14          3.      In addition, our office has been short staffed over the past few months due to the retirement

15   of one of the attorneys in our unit and the difficulty in finding a replacement for him.

16          4.      That the answer is currently due to be filed on November 9, 2018.

17          5.      Respondents request 90 days to file their answer, up to and including February 7, 2019.

18          6.      I have contacted opposing counsel, and he has no objection to this request for extension.

19          7.      This is Respondents’ third motion for extension of time to file their answer to the Second

20   Amended Petition for Writ of Habeas Corpus.

21          8.      This motion for extension of time is made in good faith and not for the purpose of delay.

22          FURTHER DECLARANT SAYETH NAUGHT.

23          DATED: this 9th day of November, 2018

24   IT IS SO ORDERED:
                                                            /s/ Heidi Parry Stern
25                                                         Heidi Parry Stern (Bar No. 8873)
                                                           Chief Deputy Attorney General
26

27
   ________________________________
   RICHARD F. BOULWARE, II
28 UNITED STATES DISTRICT JUDGE

     DATED this 14th day of November, 2018.
                                                    Page 2 of 3
 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing Motion for Extension of Time to File

 3   Answer to Second Amended Petition for Writ of Habeas Corpus (ECF No. 67) (Third Request) with the

 4   Clerk of the Court by using the CM/ECF system on November 9, 2018.

 5          The following participants in this case are registered electronic filing systems users and will be

 6   served electronically:

 7          Jeremy Baron, Esq.
            Megan Hoffman, Esq.
 8          Office of the Federal Public Defender
            411 East Bonneville Ave., Suite 250
 9          Las Vegas, NV 89101
            Jeremy_baron@fd.org
10          ECF_NVNCH@fd.org
11

12                                                /s/ R. Carreau
                                                  An employee of the Office of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    Page 3 of 3
